Citation Nr: 0305030	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 30, 2000, 
for the grant of service connection for Meniere's Disease.

[The issue of entitlement to an initial evaluation in excess 
of 70 percent for post-traumatic stress disorder will be the 
subject of a later decision.]


REPRESENTATION

Appellant represented by:	Robert A. Friedman, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
evaluation, effective March 1, 2000.  The RO also granted 
service connection for Meniere's Disease and assigned a 
30 percent evaluation, effective July 3, 2000.

The veteran initially appealed both the initial evaluation 
assigned to the post-traumatic stress disorder and the 
effective date.  In an April 2002 rating decision, the RO 
granted an earlier effective date to February 29, 2000 (which 
was the effective date that the veteran requested be granted) 
and granted a 70 percent evaluation for post-traumatic stress 
disorder.  The veteran has stated that he is seeking a 
100 percent schedular evaluation for post-traumatic stress 
disorder, and thus the appeal continues.  The Board notes 
that the RO has granted a total rating for compensation based 
upon individual unemployablity, effective February 29, 2000.

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 
70 percent for post-traumatic stress disorder.  When it is 
completed, the Board will provide notice of the development 
as required by law and allow the veteran to respond with 
additional evidence and/or argument.  The Board will then 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  At a September 19, 1996, RO hearing, the veteran raised 
an informal claim for service connection for Meniere's 
Disease.

2.  The veteran was scheduled to undergo a VA examination in 
November 1996 for the purpose of reconciling the veteran's 
complaints of dizziness and vertigo being possibly related to 
the service-connected tinnitus and/or right tympanic membrane 
perforation.  The examination was canceled due to the illness 
of the veteran's father.  

3.  The RO adjudicated a claim for service connection for 
lightheadedness without determining whether the veteran had 
submitted evidence of good cause for failing to report for 
the VA examination scheduled in November 1996; therefore, the 
claim for service connection for dizziness and vertigo 
remained pending.


CONCLUSION OF LAW

The criteria for an effective date of September 19, 1996, for 
the grant of service connection for Meniere's Disease have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

I.  Factual background

Service connection for perforation of the right tympanic 
membrane was granted by means of a September 1971 rating 
decision and assigned a noncompensable evaluation.  Service 
connection for tinnitus was granted by means of a May 1984 
rating decision and assigned a 10 percent evaluation.

At a September 19, 1996 RO hearing, the veteran stated that 
he was having vertigo, which he thought might be associated 
with his service-connected tinnitus and/or tympanic membrane 
perforation.  After going off the record, the hearing officer 
stated, "We just had a brief discussion off the record about 
the other conditions which involve vertigo feelings, 
tinnitus, and so on, including labyrithitis, Meniere's 
Disease, and whether there had been any work-up to determine 
if there [was] any of that present, and apparently [the 
veteran] has not been formally examined for that."  He later 
stated to the veteran, "Anyway, since you've raised that 
issue, the light-headedness, the vertigo[,] . . . that I may 
want to get a specialist's examination and evaluate that 
. . . Would you be willing to report for that?"  The veteran 
stated he would.

In October 1996, the hearing officer requested an ear, nose, 
and throat examination and stated the following, "The 
veteran contends he has symptoms of dizziness and vertigo 
related to his [service-connected] tinnitus and/or right 
tympanic membrane perforation.  Examiner to conduct 
examination to include any indicated tests.  Examiner to 
address veteran's contention (per above) and reconcile 
diagnosis."

The record reflects that the veteran was scheduled for an 
ear, nose, and throat examination in November 1996 and that 
the veteran canceled the examination due to his father being 
terminally ill and would call when he was able to come in.

In a January 1997 rating decision, the RO denied the claim 
for service connection for "lightheadedness," determining 
that there was no diagnosis of any condition that would 
account for the veteran's complaints of vertigo or a medical 
opinion linking the condition to service.  The veteran was 
notified of this decision that same month and did not appeal 
it.

In July 2000, the veteran, through his representative, 
submitted a statement, indicating that he wanted to reopen 
his claim for Meniere's Disease.  

In connection with this claim, the RO scheduled an 
examination, which was conducted in August 2000.  In the 
examination report, the examiner stated that in his opinion, 
Meniere's Disease was due to the trauma the veteran had 
sustained in service.  In a January 2001 rating decision, the 
RO granted service connection for Meniere's Disease and 
assigned a 30 percent evaluation, effective July 3, 2000.

In the veteran's notice of disagreement, he asserted that he 
warranted an earlier effective date back to either June 30, 
2000, or back to the date of his informal claim for service 
connection for Meniere's Disease, which was raised at the 
September 19, 1996, RO hearing.

In an April 2002 rating decision, the RO denied an earlier 
effective date for the grant of service connection for 
Meniere's Disease.  As to the veteran's claim that he 
warranted an effective date back to the date of the RO 
hearing, the RO determined that the veteran's September 1996 
claim for Meniere's Disease had been denied in the January 
1997 rating decision, which decision became final in the 
absence of a notice of disagreement.  The RO noted that an 
examination had been scheduled, which the veteran canceled 
due to his father's illness and that the veteran had 
withdrawn his claim.  As to the veteran's claim that he 
warranted an effective date of June 30, 2000, the RO 
determined that such claim had no basis in fact.

II.  Criteria & Analysis

Under 38 C.F.R. § 3.655(b) (2002), it states that where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an earlier 
effective date of September 19, 1996, for the award of 
service connection for Meniere's Disease.  The reasons are 
explained below.

Initially, the Board notes that there is no question that the 
veteran submitted an informal claim for service connection 
for Meniere's Disease or at least the symptoms related to 
Meniere's Disease at the time of the September 19, 1996, RO 
hearing.  In fact, the RO concedes this in the April 2002 
rating decision.

As stated above, the RO's determination as to why the veteran 
is not entitled to an earlier effective date is that he did 
not appeal the January 1997 rating decision, which denied 
service connection for lightheadedness.  

The Board finds that there are two problems with the January 
1997 rating decision.  First, the RO labeled the issue as 
service connection for "lightheadedness" and not service 
connection for Meniere's Disease or service connection for 
vertigo.  At the September 1996 RO hearing, the veteran's 
precise complaints were related to vertigo and dizziness-not 
lightheadedness.  Thus, it is possible that the veteran did 
not believe that his informal claim for service connection 
for Meniere's Disease had been denied.  Regardless, the 
larger of the two problems is that the January 1997 rating 
decision failed to adjudicate the issue of whether the 
veteran had submitted evidence of "good cause" for failure 
to report for the November 1996 examination.

The regulation states that if the veteran fails to report for 
an examination without good cause, the claim is either based 
upon the evidence of record or denied, depending on what type 
of claim is involved.  See 38 C.F.R. § 3.655(b).  The hearing 
officer at the September 1996 hearing determined that an 
examination was necessary for the RO to adjudicate the claim 
for service connection for Meniere's Disease.  That 
examination was scheduled in November 1996; however, the 
veteran canceled because his father was ill.  Following the 
veteran's failure to report to the examination, the RO should 
have made a determination as to whether or not the veteran's 
statement that his father was ill established good cause for 
his failure to report to the examination and informed the 
veteran of that determination.  This would have allowed the 
veteran to do several actions; (1) submit more detailed 
evidence of good cause; (2) if the RO had determined that 
good cause was shown, the veteran could have stated that he 
was willing to report for a VA examination; or (3) the 
veteran could have appealed the determination.  

A determination of good cause was not done, which the Board 
has determined caused the veteran's claim for Meniere's 
Disease to remain pending since the September 1996 RO 
hearing.  Thus, the appropriate effective date is the date of 
the veteran's informal claim for service connection for 
Meniere's Disease, which was submitted on September 19, 1996.

The Board finds that it need not address whether an effective 
date earlier than September 19, 1996, is warranted, as this 
is the effective that the veteran has asserted is warranted.  
Therefore, the claim has been granted in full.


ORDER

An effective date of September 19, 1996, for the award of 
service connection for Meniere's Disease is granted.



_______________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

